Citation Nr: 1525143	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for status post right ankle surgery with strain.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to August 1995.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not show that it is at least as likely as not that a low back disability was incurred in service.

2.  Throughout the appeal period, the Veteran's service-connected status post right ankle surgery with strain has been manifested by pain, tenderness, intermittent swelling, and limitation of motion, with additional functional loss upon repetitive use.  During flare-ups, the Veteran has experienced decreased mobility, worsening pain, weakness, locking, and difficulty standing or walking.  

3.  Throughout the appeal period, the Veteran's surgical scar was manifested by one well-healed, superficial scar on the right ankle measuring approximately ten centimeters, which was neither painful nor unstable.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).

2.  The criteria for a 20 percent rating, but no more, for status post right ankle surgery with strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for a separate compensable rating for a surgical scar on the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claims, the RO's April 2012 letter to the Veteran contained the requisite notice.  Id.  With respect to the Veteran's appeal as to the initial rating assigned to his service-connected status post right ankle surgery with strain, the June 2014 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all other higher evaluations.  See 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's available service treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the Veteran has not identified any post-service treatment providers, there is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116.  With regard to the Veteran's service connection claim for a low back disability, in November 2014, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to afford the Veteran an opportunity to submit a copy of an article he referenced in a June 2014 written statement.  While in remand status, the RO received a copy of the article from the Veteran.  Thus, the Board finds that the RO has substantially complied with this portion of the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  

The Veteran was initially provided VA examinations in June 2013 and May 2014.  With respect to the Veteran's service connection claim for a low back disability, in November 2014, the Board remanded the claim for another VA examination, to include an etiological opinion containing a rationale.  With respect to the Veteran's appeal of the initial rating assigned to his service-connected right ankle disability, the Board instructed the RO to provide the Veteran with another VA examination in which the examiner characterized the severity of the Veteran's reported flare-ups.  While in remand status, the Veteran underwent thorough clinical evaluations, during which the examiners reviewed the relevant evidence of record, considered the Veteran's statements, and rendered opinions addressing all of the salient questions presented by the Veteran's claims.  Thus, the Board finds that there has been substantial compliance with the November 2014 remand directives, and the Veteran has been provided adequate VA examinations for purposes of adjudicating the above-captioned claims.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

I.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The evidence of record includes a diagnosis of degenerative joint disease of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he first experienced lower back pain during service after carrying communications equipment on his back.  The Veteran's statements are competent evidence as to factual matters of which he has first-hand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Service treatment records confirm that the Veteran complained of lower back pain twice in July 1988.  The record shows that he reported a dull, constant pain when walking, running, or standing too long.  The assessment was muscular low back ache.  Thus, the Board finds the Veteran's statements to be credible evidence of an in-service event or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

With respect to a nexus or connection between the Veteran's degenerative joint disease of the lumbar spine and service, the evidence of record consists of the Veteran's statements, service treatment records, an article submitted by the Veteran, and two VA etiological opinions.

The Veteran contends that his current degenerative joint disease of the lumbar spine had its onset during service.  In support of this, the Veteran asserts that he has continuously experienced lower back pain since service.  The Veteran's statements are competent evidence as to the presence of observable symptoms, such as lower back pain.  See Layno, 6 Vet. App. at 469-70.  However, the Board must also ascertain whether these statements are credible.  See Caluza, 7 Vet. App. at 506 (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

After the two in-service complaints of lower back pain in July 1988, the record is silent for complaints of or treatment for lower back pain until the Veteran filed his service connection claim in April 2012.  Furthermore, service treatment records indicate that the Veteran received treatment for knee pain and ankle pain on several occasions from 1989 through 1995; however, he never reported lower back pain during any of these orthopedic treatment visits.  This over 23-year period without complaints of or treatment for lower back pain, despite seeking treatment for other orthopedic conditions, weighs against the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may consider and weigh the absence of contemporaneous medical evidence against the lay evidence of record in determining credibility); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that the passage of many years between separation from service and any medical complaints or documentation of a claimed disability weighs against a claim for service connection);  see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  

To the extent that the Veteran asserts that his current degenerative joint disease of the lumbar spine had its onset after service, but was nevertheless caused by in-service events, the Board finds that opining on the origin of degenerative joint disease, where the onset of symptoms occurs many years after service with potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not show the Veteran has any specialized education, training, or experience in evaluating and determining the etiology of low back conditions.  Thus, the Board finds that the Veteran's statements are not competent evidence as to a nexus between the Veteran's currently diagnosed degenerative joint disease of the lumbar spine and service.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (holding that the Court of Appeals for Veterans Claims did not improperly discount lay evidence of a nexus  where witnesses did not possess special training or expertise needed to establish medical causation).   

In January 2015, the Veteran submitted an article from Houston Methodist Orthopedics and Sports Medicine entitled "A Patient's Guide to Lumbar Degenerative Disc Disease."  In that article, the authors state:

Pain in the center of the low back is often the first symptom patients feel.  It usually starts to affect patients in their twenties and thirties.  Pain tends to worsen after heavy physical activity or staying in one posture for a long time.  The back may also begin to feel stiff.  Resting the back eases pain.  At first, symptoms only last a few days.

This type of back pain often comes and goes over the years.  Doctors call this recurring back pain.  Each time it strikes, the pain may seem worse than the time before.  Eventually the pain may spread into the buttocks or thighs, and it may take longer for the pain to subside.

The Board assigns little probative value to the above-referenced article, as it does not speak to the particular facts of this case.  Notably, the article cites numerous causes of accelerated disc degeneration, including major back injury, daily wear and tear, certain types of vibration, smoking, and genetics.  Thus, the article is of little relevance in terms of establishing a link between the Veteran's current degenerative joint disease and the two instances of back pain he experienced after carrying communications equipment over 23 years earlier.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (citing Fed. R. Evid. 401) (noting that evidence is relevant if it tends to prove or disprove a material fact).  

During a June 2013 VA examination, the Veteran reported experiencing lower back pain with heavy lifting during service.  He stated that he continued to have low back pain ever since.  The Veteran described his pain as localized to the lower back with intermittent stiffness and spasms.  He reported that he occasionally took over-the-counter aspirin with partial improvement.  The Veteran also reported intermittent flare-ups with yard work or physically strenuous activities, during which he experienced worsening pain, stiffness, and difficulty standing or lifting.  A physical examination revealed localized tenderness or pain to palpation around the thoracolumbar spine.  Range of motion testing revealed decreased range of motion and pain on movement.  Muscle strength was normal, and there were no signs of radiculopathy.  X-rays revealed mild degenerative changes of the lumbar spine.  The diagnosis was lumbar degenerative joint disease with strain.  The examiner opined that the Veteran's current degenerative joint disease of the lumbar spine was less likely than not incurred in or caused by the claimed in-service injury and provided the following rationale:

The [V]eteran was seen in July 1988 and with complaints of low back pain with the assessment of muscular low back pain.  The claims folder review . . . shows that the [V]eteran was seen in 1995 with neck pain from the neck to the middle of the back with assessment of neck pain.  The service records document [the] [V]eteran being seen for muscular back pain in July 1988 and the subsequent service records do not document ongoing or persistent back pain.  There are no post service records noted in the claims file documenting visits for chronic back pain.

The Board assigns little probative value to the opinion of the June 2013 VA examiner because it merely lists facts and a conclusion without a supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  

During a January 2015 VA examination, the Veteran reported lower back pain centralized to the middle of the back, which had its onset during service.  The Veteran denied sustaining a particular injury to his back, but indicated that he worked in communications during service, which required him to lift rolls of cable.  After service, the Veteran reported working as a cashier, a bank teller, an intake manager at a residential living facility, and a consultant.  He stated that his back pain prevented him from lifting heavy materials and sitting or driving for long periods of time.  The Veteran indicated that he has treated his back pain with massages and over-the-counter pain relievers, such as Aleve.  He also reported occasionally using a transcutaneous electrical nerve stimulation (TENS) unit.  Range of motion testing revealed flexion to 75 degrees, but otherwise full range of motion.  A physical examination revealed no localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  The diagnosis was degenerative joint disease of the lumbosacral spine, which the examiner opined was less likely than not incurred in or caused by service.  In support of this, the examiner provided the following rationale:

Service files were reviewed and [the Veteran] complained of low back pain [in July] 1988 on too long running.  [A VA] exam[ination] [in June] 2013 was reviewed and low back pain during service [was] noted. . . . There was no evidence of significant treatment for his back condition in the service. . . . On leaving there was no evidence of treatment for a low back condition. . . . At this time he is not on any significant treatment for his back except the use of [over-the-counter] pain med[ications] and a TENS unit. . . . His current x-rays show mild [degenerative joint disease] consistent with age 45.

The Board finds the etiological opinion of the January 2015 VA examiner probative in that the examiner offered a clear conclusion with a reasoned medical explanation, namely that the Veteran's mild degenerative joint disease, which, to date, has not required any significant medical treatment, is consistent with the Veteran's age.  See Nieves-Rodriguez, 22 Vet. App. at 302; Stefl, 21 Vet. App. 124.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no evidence of record linking the Veteran's degenerative joint disease of the lumbar spine to his active duty other than his own assertions, which, as found above, are not competent evidence as to the etiology of his currently diagnosed degenerative joint disease.  To the extent that the Veteran asserts that he has continuously experienced lower back pain since service, the Board finds that the probative value of the Veteran's statements, which are not supported by any other evidence of record, are outweighed by the January 2015 opinion of the VA examiner.  See Buchanan, 451 F.3d at 1336-37; Mense, 1 Vet. App. at 356.

Accordingly, service connection for degenerative joint disease of the lumbar spine is not warranted, as the most probative evidence shows that it is not at least as likely as not that the Veteran's current degenerative joint disease of the lumbar spine is related to his active duty.   In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

II.  Increased Rating for Right Ankle Disability

In a July 2013 rating decision, service connection was granted for status post right ankle surgery with strain (hereinafter referred to as the Veteran's service-connected right ankle disability), to which a 10 percent disability rating was assigned, effective April 12, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran appealed, seeking a higher initial rating for his service-connected right ankle disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

The Veteran's service-connected right ankle disability has been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5271, relating to limitation of motion of the ankle.  A 10 percent disability rating is warranted when there is "moderate" limitation of ankle motion.  A maximum 20 percent disability rating is warranted when there is "marked" limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).  

During a June 2013 VA examination, the Veteran reported that he sustained a right ankle injury while playing basketball during service, for which he underwent surgery with pin placement.  The Veteran indicated that he continued to experience intermittent episodes of pain with weakness in the ankle and intermittent swelling.  He stated that he did not take any medication for the pain.  He also reported intermittent flare-ups, during which he experienced worsening pain and weakness with difficulty standing or walking.  He indicated that these episodes lasted approximately one or two days.  A physical examination revealed evidence of localized tenderness or pain on palpation of the joints or soft tissue.  There was no evidence of ankylosis or joint laxity or instability.  Muscle strength was normal.  The examiner also observed one well-healed, superficial, surgical scar measuring nine centimeters, which was not painful, unstable, or tender.  The diagnosis was residuals of right ankle surgery with strain.  Range of motion testing revealed dorsiflexion to 10 degrees, with objective evidence of pain beginning at 10 degrees, and plantar flexion to 35 degrees, with objective evidence of pain beginning at 30 degrees.  There was no change in range of motion after three repetitions; however the examiner observed less movement than normal and pain on movement after repeated use.  It was noted that the Veteran did not walk with any assistive devices.  The Veteran stated that he owned a consulting business, which required him to drive intermittently, and noted difficulty driving when his ankle pain flared up.  The examiner noted that the Veteran would also have difficulty with jobs which require prolonged standing or walking due to his ankle pain.  

During a May 2014 VA examination, the Veteran reported intermittent ankle pain and swelling, for which he did not receive any treatment.  The Veteran reported experiencing flare-ups at least once every six weeks, which were precipitated by physical activity.  The Veteran indicated that during flare-ups, his ankle often gave way, causing sharp pain.  The Veteran reported losing up to one week of work per year due to ankle flare-ups.  A physical examination revealed mild tenderness on the right talofibular region.  Right plantar flexion and dorsiflexion strength was a two out of five, indicating active movement with gravity eliminated.  There was no evidence of ankylosis, muscle atrophy, crepitus, instability, or dislocation.  The examiner observed one surgical scar measuring ten centimeters.  The diagnosis was status post right ankle surgery with strain.  Range of motion testing revealed dorsiflexion to five degrees and plantar flexion to 30 degrees.  After three repetitions, there was no change in range of motion.  With regard to functional loss, the examiner noted less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling of the right ankle.  The Veteran stated that he was unable to walk for extended periods of time due to ankle pain.  It was noted that the Veteran did not walk with any assistive devices.  

In a May 2014 written statement submitted with his notice of disagreement, the Veteran indicated that his ankle hurt so badly that he "constantly limp[s] around," has to elevate his leg, and has his wife put compresses on his ankle to control the swelling.

In a June 2014 written statement submitted with his substantive appeal, the Veteran indicated that he experienced weekly pain in his ankle and noted that the was not working at his wife's consulting firm because of his pain.  He asserted that a higher rating of 20 percent was warranted due to the limitation of motion of his ankle.

During a January 2015 VA examination, the Veteran reported a constant feeling of pressure on the right ankle and difficulty putting weight on it.  The Veteran reported that he started regularly wearing an ankle brace, but denied receiving any other treatment.  The Veteran reported symptoms of shooting pain and locking.  After service, the Veteran reported working as a cashier, a bank teller, an intake manager at a residential living facility, and a consultant.  He stated that his ankle pain prevented him from lifting heavy materials and sitting or driving for long periods of time.  A physical examination revealed no evidence of pain on palpation of the joint or associated soft tissue.  Muscle strength was normal.  There was no evidence of instability, dislocation, or muscle atrophy.  The diagnoses were chronic/recurrent right lateral collateral ligament sprain and osteoarthritis of the right ankle.  The examiner opined that the Veteran's service-connected right ankle disability had progressed, noting a new diagnosis of early degenerative joint disease of the right ankle.  The examiner also observed one surgical scar measuring ten centimeters, which was neither painful nor unstable.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  The examiner noted that the Veteran was not experiencing a flare-up at the time of the examination, and therefore, it would be speculative to say whether pain, weakness, fatigability, or incoordination significantly limited function during flare-ups.  

As noted above, the Veteran's service-connected right ankle disability has been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5271, relating to limitation of motion.  In order for a higher rating to be warranted, the evidence of record must demonstrate "marked" limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  As previously noted, full range of motion of the ankle is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).  A review of the record reveals that throughout the pendency of this appeal, range of motion testing showed dorsiflexion to 5 degrees in May 2014 and to 10 degrees in June 2013 and January 2015; and plantar flexion to 30 degrees in May 2014, to 35 degrees in June 2013, with objective evidence of pain at 30 degrees, and to 40 degrees in January 2015.  Additional functional loss was noted with repetitive use, including less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling of the right ankle.  The Veteran also reported intermittent flare-ups, during which he experienced worsening pain, weakness, locking, giving way, and difficulty standing or walking.  

In light of the foregoing, the Board finds that the evidence of record reflects a disability picture that more nearly approximates marked limitation of motion of the right ankle.  See 38 C.F.R. § 4.7 (2014).  As such, the Board finds that a maximum disability rating of 20 percent is warranted for the Veteran's service-connected right ankle disability.  

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by the currently assigned 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202-206 (1995).  However, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated.  See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the Veteran's service-connected right ankle disability has been assigned the maximum rating under Diagnostic Code 5271, an increased disability rating based on functional loss is not available. 

The Board has also considered whether the Veteran's service-connected right ankle disability warrants a higher disability rating under an alternative diagnostic code.  However, the medical evidence of record does not show ankylosis of the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).  As such, a higher rating is not warranted under an alternative diagnostic code.  

Additionally, the Board has also considered whether the Veteran's service-connected right ankle disability warrants a separate rating for a surgical scar.  A review of the record reveals that throughout the appeal period, the Veteran had one well-healed, superficial, surgical scar on the right ankle measuring approximately 10 centimeters, which was neither painful nor unstable.  Thus, the Board finds that the Veteran's surgical scar does not warrant a separate compensable rating for any distinct period during the pendency of this appeal.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate, as the criteria under which the Veteran's service-connected disability is evaluated specifically contemplates the level of occupational and social impairment caused by his service-connected right ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Throughout the pendency of this appeal, the Veteran's service-connected right ankle disability has been manifested by pain, tenderness, limitation of motion, intermittent swelling, and decreased mobility.  During flare-ups, the Veteran reported worsening pain, weakness, locking, and difficulty standing or walking.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the maximum 20 percent disability rating assigned for limitation of ankle motion.   

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's service-connected right ankle disability a rating in excess of 20 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual employability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Veteran has not expressly indicated that he is unemployable due to his service-connected right ankle disability, in a June 2014 written statement, he noted that he was not working at his wife's consulting firm because of his ankle pain.  In September 2013, the Veteran submitted a claim of entitlement to TDIU in which he asserted that he was unable to perform his job duties as a consultant due to memory loss.  In a June 2014 rating decision, the RO denied the Veteran's TDIU claim.  The Board recognizes that the time for initiating an appeal of that decision has not yet expired, however, the rating period for consideration in a TDIU claim based on the notice of disagreement as to the initial rating assigned for the right ankle disability is from April 2012, earlier than would be the beginning of the rating period for consideration based on the September 2013 TDIU claim.  Further, the Board decision herein granted a 20 percent initial rating for the service-connected right ankle disability.  The RO has not considered the TDIU claim with recognition of the increased initial rating assigned for the service-connected right ankle disability.  As such, a TDIU issue has been raised and is before the Board, as discussed in the Remand below.


ORDER

Service connection for a low back disability is denied.

A rating of 20 percent for status post right ankle surgery with strain is granted, subject to the law and regulations governing the payment of monetary benefits.

A separate compensable rating for a surgical scar on the right ankle is denied.


REMAND

As discussed above, a TDIU claim has been raised and is part and parcel of the appeal for a higher initial rating for the service-connected right ankle disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the decision above, a higher initial rating of 20 percent was granted for the service-connected right ankle disability.  The RO must be afforded the opportunity to consider the Veteran's TDIU claim with recognition of the higher initial rating assigned for the service-connected right ankle disability prior to appellate consideration.  

In view of the foregoing, the case is hereby Remanded to the RO for the following action:

Readjudicate the issue of entitlement to a TDIU, with consideration of the rating period on appeal from April 2012, pursuant to the holding in Rice, and with recognition of the higher initial rating of 20 percent granted by the Board for the service-connected right ankle disability.  If the benefit sought has not been granted, issue a statement of the case to the Veteran and his representative, and they must be afforded the appropriate period to respond.  The case should then be returned to the Board for appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


